       Case 2:20-cv-02925-RGK-PLA Document 14 Filed 06/25/20 Page 1 of 1 Page ID #:1665




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER


                                                        Plaintiff(s),
                                   v.
                                                                              NOTICE OF DISMISSAL PURSUANT
                                                                               TO FEDERAL RULES OF CIVIL
                                                                                   PROCEDURE 41(a) or (c)
                                                      Defendant(s).

PLEASE TAKE NOTICE: (iCheck one )

       ^
       G This action is dismissed by the Plaintiff(s) in its entirety.

       G The Counterclaim brought by Claimant(s)                                                                              is
         dismissed by Claimant(s) in its entirety.

       G The Cross-Claim brought by Claimants(s)         _                                                                    is
         dismissed by the Claimant(s) in its entirety.

       G The Third-party Claim brought by Claimant(s)                                                                         is
         dismissed by the Claimant(s) in its entirety.

       G ONLY Defendant(s)

            is/are dismissed from ( check one ) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
            brought by

       The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




           June 25, 2020                                 /s/ Nicholas O. Kennedy
                    Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ. P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

            F.R.Civ. P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
            pleading or prior to the beginning of trial.



   -
CV 09 ( 03/ 10 )           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41 (a ) or ( c)
